Case: 13-40123       Document: 00512413818         Page: 1     Date Filed: 10/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2013
                                     No. 13-40123
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ANTONIO LINAREZ JEREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-552-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Juan Antonio Linarez Jerez appeals his guilty-plea conviction and 30-
month sentence for being found illegally in the United States after having
previously been deported, in violation of 8 U.S.C. § 1326. The district court
enhanced Linarez Jerez’s sentence based upon its finding that his prior
California conviction for lewd acts with a child under the age of 14 was a
conviction for a crime of violence under U.S.S.G. § 2L1.2(b)(1)(A). Linarez Jerez



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40123     Document: 00512413818      Page: 2    Date Filed: 10/18/2013

                                  No. 13-40123

argues that the offense for which he was convicted did not qualify as a crime of
violence because the statute under which he was convicted was overly broad.
      Linarez Jerez did not object on this basis in the district court. Accordingly,
we review for plain error only. See United States v. Morales-Mota, 704 F.3d 410,
411-12 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In 2006, Linarez Jerez
was convicted under CAL. PENAL CODE ANN. § 288(a). Under a common sense
approach, his conviction was for the enumerated offense of sexual abuse of a
minor and, accordingly, a crime of violence under § 2L1.2(b)(1)(A)(ii). See
§ 2L1.2, comment (n.1(b)(iii)); United States v. Izaguirre-Flores, 405 F.3d 270,
275 (5th Cir. 2005); United States v. Zavala-Sustaita, 214 F.3d 601, 603-04 (5th
Cir. 2000). Linarez-Jerez cannot demonstrate that the district court committed
a clear or obvious error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      The judgment of the district court is AFFIRMED.




                                         2